Title: From Alexander Hamilton to Otho H. Williams, 10 December 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentDec. 10. 1791.
Sir

I have received a statement of the case of the Brig Trimmer from the Judge of the District Court of Maryland, and have determined to remit the forfeitures and penalties incurred by the vessel, goods and captain, on the repayment of the disbursements of money actually made. As the season of the year is critical, and the vessel may, if detained, be caught by the ice, I request that you will dismiss her on the repayment of the abovementioned disbursements. A formal act of remission will be sent to the Clerk of the District court in the next week.
I am, Sir,  Your obedt. servant

Alexander Hamilton
Otho H. Williams Esq.Collector, Baltimore.

